10
1
12
13
14
15
16
17
18
19
20
21
22

24
25
26

Case 2:18-cv-00847-JLR Document 42 Filed 05/14/19 Page 1 of 3

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
CORUS REALTY HOLDINGS, INC., No. 2:18-cv-00847-JLR
Plaintiff, STIPULATED MOTION AND
] ORDER ALLOWING
v. DEFENDANTS TO FILE REVISED
RESPONSIVE CLAIM CONSTRUCTION
ZILLOW GROUP, INC., ZILLOW INC., BRIEF
and TRULIA, LLC,
NOTE ON MOTION CALENDAR
Defendants. May 14, 2019

 

 

 

Defendants Zillow Group, Inc, Zillow Inc. and Trulia, LLC (“Defendants”) and Plaintiff
Corus Reality Holdings, Inc. (“Plaintiff”) respectfully submit this stipulated motion requesting
the Court to grant Defendants leave to file a revised responsive claim construction brief.

. When filing its responsive claim construction brief, Defendants inadvertently followed
Local Patent Rule 134(d) that limits responsive briefs to 12 pages, rather than Judge Robart’s
Standing Order for Patent Cases that allows responsive briefs to be 24 pages. As such,
Defendants’ limited its responsive claim construction brief (Dkt. No. 39) to 12 pages. Plaintiffs
responsive brief (Dt. No. 41) is 24 pages.

~ At Defendants’ request, Plaintiff has agreed that Defendants may submit a revised

responsive claim construction brief that is within the 24-page limit set by Judge Robart’s order,

so long as the revisions are limited to discussions of cases cited by Plaintiff in its opening claim

construction brief, if the Court allows it.

STIPULATION FOR DEFS TO FILE REVISED

RESPONSIVE CLAIM CONSTRUCTION BRIEF — 1 001 tana Coie Suit 4900
(No. 2:18-cv-00847-JLR) ird Avenue, Sulte

Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

va

 

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
— 25
26

 

Case 2:18-cv-00847-JLR Document 42 Filed 05/14/19 Page 2 of 3

The parties hereby stipulate that Defendants may file, by the latter of May 16, 2019 or
one day after entry of this order, a revised responsive claim construction brief that is no longer
than 24 pages and wherein the revisions are limited to discussions of case law cited by Plaintiff
in its opening brief.

IT IS SO STIPULATED by and between the parties hereto.

PURSUANT TO THE STIPULATION, ITI ORDERED.

Dated YS Many 201% PQ &

HON? I SL. ROBART
UNITED STATES DISTRICT JUDGE

 

STIPULATION FOR DEFS TO FILE REVISED Perkins Coie LLP
RESPONSIVE CLAIM CONSTRUCTION BRIEF — 2 1201 Third Avenue, Suite 4900

(No. 2:18-cv-00847-JLR) Seattle, WA 98101-3099

Phone: 206.359.8000
Fax: 206.359.9000

 

 

 

 
uO

&

Oo CG YT HD &N

10
ll
12
13
14
15
16
17
18
19
20
21
22

24
25
26

 

Case 2:18-cv-00847-JLR Document 42 Filed 05/14/19 Page 3 of 3

Dated May 14, 2019.

By: _ /s/ Stevan R. Stark

Ramsey M. Al-Salam, WSBA No. 18822
RAISalam@perkinscoie.com

Stevan R. Stark, WSBA No. 39639
SStark@perkinscoie.com

Antoine M. McNamara, WSBA No. 41701
AMcNamara@perkinscoie.com

Tyler Roberts, WSBA No. 52688
TRoberts@perkinscoie.com

PERKINS COIJE LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

Tel: 206.359.8000/Fax: 206.359.9000

Attorneys for Defendants Zillow Group, Inc.,
Zillow Inc., And Trulia, LLC

STIPULATION FOR DEFS TO FILE REVISED
RESPONSIVE CLAIM CONSTRUCTION BRIEF — 3
(No. 2:18-cv-00847-JLR)

By:___/s/ Dario Machleidt

Dario Machleidt, WSBA No. 41860
dmachleidt@kilpatricktownsend.com
KILPATRICK TOWNSEND & STOCKTON
LLP

1420 Fifth Avenue, Suite 3700

Seattle, WA 98101

Tel: 206-467-9600

Mitch Stockwell (admitted pro hac vice)
Wab Kadaba (admitted pro hac vice)

Charles Pannell (admitted pro hac vice)
Joshua H. Lee (admitted pro hac vice)
KILPATRICK TOWNSEND & STOCKTON
LLP

1100 Peachtree Street NE, Suite 2800
Atlanta, GA 30309 ,
404-815-6500

Attorneys for Plaintiff Corus Realty Holdings,
Inc,

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359,9000

 

 

 
